third party communication date of communication month dd yyyy cca_2014091817230310 id uilc number release date from sent thursday date pm to cc bcc subject re ex_parte question you have asked whether appeals must follow the ex_parte_communication rules when it is coordinating the settlement of an appeals case with area_counsel when there is a related case in counsel jurisdiction pursuant to the provisions of irm settlement of related cases that subsection falls under the general heading of irm appeals docketed cases irm procedures for processing and settling docketed cases and irm settlement of docketed cases irm generally provides that appeals must coordinate with counsel and receive counsel approval of settlement terms when settling a case for which a related case is pending in counsel jurisdiction cases and appeals docketed cases as you know irm does not appear to have been updated since the clarification of the ex_parte_communication rules in revproc_2012_18 it does not make a distinction between appeals non-docketed it is our view that if the substantive communication between appeals and counsel concerning the terms of the proposed appeals settlement pertains to a docketed_case in appeals jurisdiction then revproc_2012_18 sec_2 a would apply as an exception to the ex_parte rules however if the substantive communication pertains to a non-docketed open appeals case the ex_parte rules must be observed in accordance with revproc_2012_18 sec_2 the field_attorney served as an advocate for the originating function in the related case and the counsel input oral or written on the appeals settlement would have to be shared with the taxpayer or taxpayer’s representative with an opportunity for a response as set forth in revproc_2012_18 see also cc notice-2012-010 update of rules governing ex_parte communications between chief_counsel attorneys and employees of appeals
